

116 HR 851 IH: Oil and Flammable Material Rail Transportation Safety Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 851IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Ms. Herrera Beutler introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo reinstate requirements pertaining to electronically controlled pneumatic brake systems on
			 high-hazard flammable unit trains, and for other purposes.
	
 1.Short titleThis Act may be cited as the Oil and Flammable Material Rail Transportation Safety Act. 2.Reinstatement of requirementsOn and after the date that is 90 days after the date of enactment of this Act—
 (1)the final rule of the Department of Transportation dated September 25, 2018, and titled Hazardous Materials: Removal of Electronically Controlled Pneumatic Brake System Requirements for High Hazard Flammable Unit Trains (83 Fed. Reg. 48393) shall have no force and effect; and
 (2)each regulation removed or otherwise amended by such final rule shall be restored and revived as if such final rule had not been issued.
			